Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

DEFINITIVE

LICENSE AND TRANSFER AGREEMENT

This Definitive License and Transfer Agreement (the “Agreement”) is entered into
with effect as of June 6, 2016 (the “Effective Date”) by and between Pieris
Pharmaceuticals, Inc., a Nevada corporation with a place of business at 255
State Street, 9th Floor, Boston, MA 02109 and Pieris Pharmaceuticals GmbH, a
German company with a place of business at Lise-Meitner-Strasse 30, 85354
Freising, Germany (collectively and together with their Affiliates, “Pieris”)
and Enumeral Biomedical Holdings, Inc., a Delaware corporation with a place of
business at 200 CambridgePark Drive, Suite 2000, Cambridge, MA 02140 (together
with its Affiliates, “Enumeral”).

Whereas, Enumeral possesses proprietary technology and intellectual property
rights related to certain antibodies; and

Whereas, Pieris wishes to obtain one or more of such antibodies for development
and commercialization and a license to intellectual property related to such
antibodies; and

Whereas, Enumeral is willing to provide such antibodies and license such
intellectual property to Pieris for development and commercialization of novel
compounds comprising fusion proteins based on such antibodies in oncology;

Whereas, the Parties previously entered into a license and transfer agreement
effective April 18, 2016 (the “Original Agreement”) that contemplated the
execution of this Definitive License and Transfer Agreement to fully set forth
the terms of Enumeral’s license and transfer to Pieris; and

Therefore, in consideration of the mutual covenants and promises contained in
this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, do hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms, whether used in
the singular or plural, shall have the following meanings:

Affiliate. The term “Affiliate” shall mean any individual, corporation,
association or other business entity that directly or indirectly controls, is
controlled by, or is under common control with the Party in question. As used in
this definition of “Affiliate” only, the term “control” shall mean the direct or
indirect ownership of more than fifty percent (>50%) of the stock having the
right to vote for directors thereof or the ability to otherwise control the
management of the corporation or other business entity whether through the
ownership of voting securities, by contract, resolution, regulation or
otherwise.

Anticalin®. The term “Anticalin” shall mean any mutein of any lipocalin protein
or nucleic acid encoding such protein. The term “mutein” shall mean a protein or
nucleic acid obtained as a result of a mutation or a recombinant DNA procedure.

BLA. The term “BLA” or “Biologics License Application” shall mean a request to
the FDA for permission to introduce, or deliver for introduction, a biologic
product into interstate commerce under 21 CFR § 601.2 or its foreign equivalent.

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Calendar Quarter. The term “Calendar Quarter” means each three-month period in
any year commencing with January 1 of such year.

Commercially Reasonable Efforts. The term “Commercially Reasonable Efforts”
shall mean such level of efforts required to carry out such obligation in a
manner consistent with the efforts that a pharmaceutical company comparable with
Pieris would devote at the same stage of development or commercialization, as
applicable, for its own internally developed therapeutic products in a similar
area with similar market potential, at a similar stage of its product life,
taking into account the existence of other competitive products in the market
place or under development, the proprietary position of the product, the
regulatory structure involved, intellectual property considerations, the
anticipated profitability of the product and other relevant factors. It is
understood that such product potential may change from time to time based upon
changing scientific, business and marketing and return on investment
considerations. For avoidance of any doubt, the fact that there may be competing
product developments within Pieris shall not constitute a factor to be taken
into account in the determination of Commercially Reasonable Efforts. Further,
for the avoidance of doubt, Commercially Reasonably Efforts do not require
Pieris to seek to market any therapeutic product in every country or seek to
obtain regulatory approval in every country or for every potential Indication.

Confidential Information. The term “Confidential Information” means all
nonpublic information disclosed in oral, written, electronic or other form or
otherwise learned by the Party receiving such information (the “Recipient”),
including but not limited to information regarding the activities of the party
disclosing such information (the “Discloser”), such as research, development,
preclinical and clinical programs, data and results; pharmaceutical or biologic
candidates and products; inventions, works of authorship, trade secrets,
processes, conceptions, formulas, patents, patent applications, and licenses;
business, product, marketing, sales, scientific and technical strategies,
programs and results, including costs and prices; suppliers, manufacturers,
customers, market data, personnel, and consultants; and other confidential
matters related to Discloser. Pieris’ Confidential Information shall
specifically include any and all non-public sequence information provided by
Pieris to Enumeral of Anticalin proteins and/or lipocalin muteins, any and all
therapeutic or diagnostic information of Anticalin proteins and/or lipocalin
muteins including any therapeutic drug programs derived therefrom, any and all
information disclosed by Pieris to Enumeral relating to target molecules of
Anticalin proteins; provided however that Pieris shall not disclose any
information related to the target molecules of any Anticalin to Enumeral without
the prior written consent of Enumeral. “Enumeral Confidential Information” shall
be Confidential Information disclosed by Enumeral and “Pieris Confidential
Information” shall be Confidential Information disclosed by Pieris.

Developed IP. The term “Developed IP” shall have the meaning set forth in
Section 6.

Enumeral IP. The term “Enumeral IP” shall mean (i) Know-How Enumeral owns or
controls with respect to the First Antibody as of the Effective Date, (ii)
Know-How Enumeral owns or controls with respect to any Subsequent Antibod(ies)
as of the Option Exercise Date (as defined in Section 4.7) and (iii) the Patent
Rights Enumeral owns or controls during the Term that are necessary for Pieris
to develop and commercialize Products under this Agreement,

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 2 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

including but not limited to the Patent Rights that cover the First Antibody
and, as of an Option Exercise Date, any Subsequent Antibod(ies) for which the
Subsequent Antibody Option was exercised; and in the case of each clause (i),
(ii) and (iii) only as such Know How and Patent Rights relate to the First
Antibody and/or any Subsequent Antibod(ies), methods of using, administering,
manufacturing or formulating said First Antibody or Subsequent
Antibod(ies). Such Patent Rights owned by Enumeral as of the Effective Date are
listed in Exhibit A.

Exclusive Field. The term “Exclusive Field” shall mean any use or activity
within the Field that involves a First Antibody or a Subsequent Antibody fused
with or linked to one or more Anticalin proteins.

Field. The term “Field” shall mean, all therapeutic, prophylactic, diagnostic
and palliative uses in oncology.

First Antibody. The term “First Antibody” shall mean, individually and
collectively, the anti-PD-1 antibody clones listed in Exhibit B, and all
Modifications thereof. To the extent that any Patent Rights in the Enumeral IP
include any claim(s) that relate to any antibody other than those listed in
Exhibit B, the First Antibody shall be limited the particular antibody clones
listed in Exhibits B, and any Modifications thereof.

FDA. The term “FDA” shall mean the U.S. Food and Drug Administration.

GLP Tox Study. The term “GLP Tox Study” means, with respect to a Product, a
study conducted in accordance with GLP for the purposes of assessing the
efficacy, safety or the onset, severity, and duration of toxic effects and their
dose dependency to establish a profile sufficient to support the filing of an
investigational new drug application.

Good Laboratory Practice or GLP. The term “Good Laboratory Practice” or “GLP”
means the then-current Good Laboratory Practice Standards promulgated or
endorsed by FDA or in the case of any other country in the Territory, comparable
regulatory standards promulgated or endorsed by that country, including those
procedures expressed in or contemplated by any regulatory filings.

Indication. The term “Indication” shall mean a distinct type of disease or
medical condition in humans to which a Product is directed and eventually
approved in the Field. To distinguish one Indication from another Indication,
the two Indications have to be (i) listed in two different blocks of the Tenth
Revision of the International Classifications of Diseases and Related Health
Problems of 2010 (as a way of example, any neoplasm under C15 is in a different
block from any neoplasm under block C16, whereas C15.0 and C15.1 belong to the
same block), and (ii) developed under a separate Phase II Clinical Trial and
Phase III Clinical Trial.

Know-How. The term “Know-How” shall mean sequence information, data, knowledge
and information, including chemical manufacturing data, toxicological data,
pharmacological data, preclinical data, formulations, specifications, quality
control testing data, that are necessary or useful for the discovery,
manufacture, development or commercialization of any Product existing as of the
date of this Agreement with respect to the First Antibody, and as of the Option
Exercise Date with respect to any Subsequent Antibody. For purposes of this

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 3 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement, Know-How does not include antibody screening technology.
Notwithstanding anything in this definition of Know-How, Enumeral shall be under
no obligation to provide samples of the First Antibody or any Subsequent
Antibody.

Maintenance Fee. The term “Maintenance Fee” shall have the meaning set forth in
Section 4.

Major Markets. The term Major Markets means the territories of North America,
European Union and Japan.

Marketing Authorization. The term “Marketing Authorization” shall mean shall
mean any approvals, licenses, registrations or authorizations, including any
pricing approvals, necessary for the sale of a Product on the market in any
country of the Territory as granted by a competent regulatory authority.

Modifications. The term “Modifications” means an alteration, mutation or
derivative of the First Antibody or any Subsequent Antibody invented, conceived
or reduced to practice by or on behalf of Pieris, its Affiliates or its
Sublicensees. For avoidance of doubt, Modification shall not mean the First
Antibody or any Subsequent Antibody fused with or linked to an Anticalin.

Net Sales. The term “Net Sales” shall mean for a Product in a particular period,
the sum of (1) and (2):

(1) the gross amount invoiced by Pieris for sale of Products to Third Parties in
the Field and Territory, excluding transactions transferring a Product to a
Pieris Affiliate, Sublicensee, distributor and/or agent for resale, less the sum
of the following items:

 

  (a) customary trade, prompt payment, quantity or cash discounts to the extent
actually allowed and taken;

 

  (b) amounts repaid or credited by reason of rejection, recalls or returns;

 

  (c) to the extent separately stated on purchase orders, invoices or other
documents of sale, any taxes, duties, tariffs or other governmental charges
levied on the production, sale, transportation, delivery or use of a Product;

 

  (d) outbound transportation costs prepaid or allowed and costs of insurance of
transit;

 

  (e) discounts or rebates or other payments required by law to be made under
Medicaid, Medicare or other governmental special medical assistance programs to
the extent actually allowed and taken; and

 

  (f) amounts written off by reason of uncollectible bad debt, but not to exceed
[***] of the Net Sales per calendar year.

No other deductions shall be made for commissions paid to individuals whether
they be with independent sales agencies or regularly employed by Pieris and on
its payroll, or for the cost of collections. Products shall be considered “sold”
ninety (90) days after billing or invoicing, or upon receipt of payment,
whichever comes first, provided, however, that Products are actually shipped to
customers.

(2) for Sublicensees, the net sales amounts reported to Pieris in accordance
with the Sublicensee contractual terms and their then-currently used accounting
standards (provided, however, that such accounting standards are consistent with
the US GAAP and/or IFRS or such other internationally recognized accounting
standards as may be agreed by the Parties).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 4 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Party. The term “Party” shall mean Pieris or Enumeral, as the case may be, and
“Parties” shall mean Pieris and Enumeral collectively.

Patent Rights. The term “Patent Rights” shall mean all rights under any patent
or patent application, in any country of the Territory, including any patents
issuing on such patent application, and further including any substitution,
extension or supplementary protection certificate, reissue, reexamination,
renewal, division, continuation or continuation-in-part to any of the foregoing.

Phase I Clinical Trial. The term “Phase I Clinical Trial” means a human clinical
trial for any Product in any country that would satisfy the requirements of
21 CFR 312.21(a).

Phase II Clinical Trial. The term “Phase II Clinical Trial” means a human
clinical trial conducted in any country that would satisfy the requirements of
21 CFR 312.21(b) and is intended to explore one or more doses, dose response,
and duration of effect, and to generate initial evidence of clinical activity
and safety, for any Product in the target patient population.

Phase III Clinical Trial. The term “Phase III Clinical Trial” means a clinical
trial in an extended human patient population designed to obtain data
determining efficacy and safety of any Product to support regulatory approvals
in the proposed therapeutic indication, as more fully defined in
21 C.F.R. §312.21(c), or its successor regulation, or the equivalent in any
foreign country.

Product. The term “Product” means a fusion protein, protein construct, or
formulation comprising such fusion protein or protein construct, that
incorporates all or part of a First Antibody, Subsequent Antibody or
Modification, wherein the First Antibody, Subsequent Antibody, or portion
thereof is fused with or linked to at least one Anticalin moiety. The term
“Product” also includes such protein construct as may further comprise one or
more additional moieties; provided that at least one is an Anticalin moiety. The
term “Product” expressly includes bi-specific and multi-specific fusion proteins
or protein constructs against at least two and up to an unlimited number of
targets.

Royalty Term. The term “Royalty Term” shall mean, on a product-by-product and
country-by-basis, the period of time commencing on the date of first commercial
sale of the Product in a given country and ending on the later of the date that
is: (a) ten (10) years after the date of the first commercial sale of the
Product in such country; or (b) with respect to (i) the First Antibody, the
expiration of the last to expire, to lapse, or to be abandoned of any Valid
Claim in the Patent Rights in the Enumeral IP that cover the manufacture, use,
offer for sale, sale or import of the Product that are filed as of the Effective
Date, or that claim priority from the Patent Rights in the Enumeral IP that
cover the manufacture, use, offer for sale, sale or import of the Product that
are filed as of the Effective Date, and (ii) each Subsequent Antibody, the
expiration of the last to expire, to lapse, or to be abandoned of any Valid
Claim in the Patent Rights in the Enumeral IP that cover the manufacture, use,
offer for sale, sale or

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 5 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

import of the Product that are filed as of the Option Exercise Date for such
Subsequent Antibody, or that claim priority from the Patent Rights in the
Enumeral IP that cover the manufacture, use, offer for sale, sale or import of
the Product that are filed as of the Option Exercise Date for such Subsequent
Antibody.

Sublicensee. The term “Sublicensee” shall mean an entity to which Pieris has
licensed any right (through one or multiple tiers) pursuant to this Agreement.

Subsequent Antibody. The term “Subsequent Antibody” or “Subsequent Antibodies”
shall mean, individually or collectively the antibody or antibodies, and all
Modifications thereof, which principally and specifically bind(s) to one of the
targets known as [***] and/or [***] as will be described in Exhibit C that is or
are licensed to Pieris pursuant to Section 4.7. To the extent that any Patent
Rights in the Enumeral IP include any claim(s) that relate to any antibody other
than those listed in Exhibit C, the Subsequent Antibody or Subsequent Antibodies
shall be limited the particular antibody clones listed in Exhibit C, and any
Modifications thereof. For avoidance of doubt, any Subsequent Antibody includes
any murine, chimeric and humanized versions of the antibody or the antibodies
generated through the Option Exercise Date.

Subsequent Antibody Option. The term “Subsequent Antibody Option” shall have the
meaning set forth in Section 4.7.

Territory. The term “Territory” shall mean all countries of the world.

Term. The term “Term” shall have the meaning set forth in Section 9.1.

Third Party. The term “Third Party” shall mean any party other than Pieris or
Enumeral.

Valid Claim. The term “Valid Claim” means any claim of an issued and unexpired
patent which claim has not been revoked or held unenforceable, unpatentable, or
invalid by a decision of a court or governmental agency of competent
jurisdiction from which no further appeal can be taken or has been taken within
the time allowed for appeal, and has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer (including
through terminal disclaimer), and is not lost through an interference
proceeding, inter partes review, post-grant review proceeding or foreign
equivalent, that is unappealable as a matter of right or unappealed within the
time allowed for appeal.

2. Grant of License, Transfer, and Exclusive Field

2.1 License to Pieris. Subject to the terms and conditions hereof, Enumeral
hereby grants to Pieris during the Term a currently effective, royalty bearing,
non-exclusive (except as to the Exclusive Field) right and license (including
the right to sublicense through multiple tiers pursuant to the terms and
conditions herein), under Enumeral IP, to research, have researched, develop,
have developed, register, have registered, use, have used, make, have made,
import, have imported, export, have exported, market, have marketed, distribute,
have distributed, sold and have sold Products in the Field and in the Territory.
The license to Pieris includes the right to make Modifications to any First
Antibody and any Subsequent Antibody elected under Section 4.7.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 6 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

2.2 Transfer. The Parties acknowledge that, pursuant to Section 2.2 of the
Original Agreement, Enumeral has provided sequence information and Know-How
related to the First Antibody. Within ten (10) days of the Option Exercise Date,
Enumeral shall provide to Pieris any requested Know-How related to any
Subsequent Antibody generated by Enumeral through the Option Exercise Date. To
the extent not already in the possession of Pieris, this shall include all
sequence information for any Subsequent Antibody, including any humanized or
chimeric versions of such antibody.

2.3 Exclusive Field. Until the completion of all royalty payments under
Section 4.5, Enumeral hereby covenants and agrees it shall not practice in the
Exclusive Field. During the Royalty Term, Enumeral shall not conduct any
research or development activities in the Exclusive Field, file any patent
applications claiming any invention in the Exclusive Field, or assist any Third
Party in doing so. Enumeral shall not out-license any Enumeral IP to any
Affiliate or Third Party for use in the Exclusive Field, and shall, if
applicable, include in any out-license or other agreement a restriction
prohibiting the use of a First Antibody and/or Subsequent Antibody in the
Exclusive Field. Enumeral shall remain responsible for enforcement of this
Section and shall be liable for any breach of this Section by any licensee or
sublicensee of Enumeral that violate this Section. Notwithstanding the
foregoing, nothing herein shall be deemed to prevent any Third Party from
acquiring Enumeral, even if it is engaged in the research, development or sale
of lipocalins, provided it does not use lipocalins or lipocalin muteins with the
First Antibody, Subsequent Antibody, or portion thereof in any research or
development efforts during the Term.

2.4 Sublicenses. Pieris shall have the right to sublicense or subcontract
(through multiple tiers) without the prior consent of Enumeral; provided,
however, that in the event of such sublicensing, (a) such Sublicensees will be
subject to at least the same confidentiality and diligence obligations Pieris
has hereunder, and (b) Pieris will remain liable for all the terms and
conditions of this Agreement and for any breach by the Sublicensee of these
terms, (c) Pieris promptly notifies Enumeral of any Sublicense along with the
identity of the applicable Sublicensee(s), and (d) all Sublicenses shall be in
writing. Pieris shall not sublicense the First Antibody, any Subsequent Antibody
or a Modification unless it is part of a Product.

3. Diligence.

3.1 Diligence. During the Term of the Agreement, Pieris shall use Commercially
Reasonable Efforts to develop at least one Product for sale in at least each of
the Major Markets.

4. Payments.

4.1 Initial Fee. The Parties acknowledge that Pieris has paid to Enumeral an
initial fee of $250,000 consistent with Section 4.1 of the Original Agreement.

4.2 Maintenance Fee. The Parties acknowledge that Pieris has paid to Enumeral a
maintenance fee of $750,000 on May 31, 2016 (“Maintenance Fee”).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 7 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.3 Development Milestone Payments. With respect to each of the First Antibody
and the Subsequent Antibody, Pieris shall pay the following milestone payments
to Enumeral by the later of (i) [***] days of the occurrence of [***] Product
(and [***] and [***] Product) to achieve each of the following events and (ii)
[***] days of the occurrence of the following events for any corresponding
milestone payment with respect to any payment from Sublicensee to Pieris:

 

Development Event

   [***] Product,
[***] Indication   [***] Product or
Indication   [***] Product or
Indication

Start of GLP Tox Studies

   [***]   [***]   [***]

Phase I Clinical Trial initiation (first in person dosing)

   [***]   [***]   [***]

Phase II Clinical Trial initiation (first in patient dosing)

   [***]   [***]   [***]

Phase III Clinical Trial initiation

   [***]    

BLA filing US

   [***]    

BLA or other marketing authorization filing EU

   [***]    

BLA or other marketing authorization filing JP

   [***]    

BLA or other marketing authorization approval US

   [***]    

BLA or other marketing authorization approval EU

   [***]    

BLA or other marketing authorization approval JP

   [***]    

Total

   [***]    

Grand Total

   $37,750,000 (thirty seven million seven hundred and fifty thousand dollars)

In no event shall milestone payments paid by Pieris under this Section 4.3
exceed $37,750,000 (thirty-seven million seven hundred and fifty thousand
dollars) for the First Antibody and $37,750,000 (thirty-seven million seven
hundred and fifty thousand dollars) for the Subsequent Antibody.

4.4 Sales Milestone Payments. With respect to each of the First Antibody and the
Subsequent Antibody, Pieris shall pay the following sales milestone payments to
Enumeral by the later of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 8 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(i) [***] days of the occurrence of [***] Product to achieve each of the
following events and (ii) [***] days of the occurrence of the following events
for any corresponding milestone payment with respect to any payment from
Sublicensee to Pieris:

 

Net sales threshold

   [***] Product   [***] Product

1st year with Net Sales [***]

   [***]   [***]

1st year with Net Sales [***]

   [***]   [***]

1st year with Net Sales [***]

   [***]   [***]

Total

   [***]   [***]

Grand Total

   $67,500,000 (sixty seven million five hundred thousand dollars)

In no event shall milestone payments paid by Pieris under this Section 4.4
exceed $67,500,000 (sixty-seven million five hundred thousand dollars) for the
First Antibody and $67,500,000 (sixty-seven million five hundred thousand
dollars) for the Subsequent Antibody. Net Sales shall be calculated on a
worldwide basis.

4.5 Royalty Payments. During the Royalty Term, Pieris shall pay the following
royalty payments to Enumeral within the time set forth in Section 5.2(b):

 

Royalty Tier

   Royalty Rate on incremental annual Net Sales

[***] in Net Sales

   [***]

[***] in Net Sales

   [***]

[***] in Net Sales

   [***]

[***] in Net Sales

   [***]

Royalty payments under this Section 4.5 shall be incremental and calculated and
paid on a Product-by-Product and on a worldwide basis. For avoidance of doubt,
the Royalty Term shall be on a country-by country basis and a royalty under this
Section 4.5 shall not be paid for Net Sales in countries where the Royalty Term
has expired. After the Royalty Term has expired, on a country-by-country basis,
the license granted to Pieris under Section 2.1 shall be fully paid up,
irrevocable, and royalty-free.

4.6 Royalty Payment Reduction.

4.6(a) In the event that it becomes necessary for Pieris to enter into a license
agreement, or other agreement, and pay a license fee or royalty to any Third
Party due solely to the inclusion of a First Antibody or Subsequent Antibody in
a Product, the royalty payment described in Section 4.5 shall be reduced by the
amount of such Third Party payment, up to [***] of the royalty payment for each
calendar year. For the avoidance of doubt, in no event shall the royalty rate
under Section 4.5 be reduced by more than [***] in any period.

4.6(b) In the event that no valid patent claim issues from the Enumeral IP
covering the First Antibody or Subsequent Antibody in a country or that all
claims of the Enumeral IP covering the First Antibody or Subsequent Antibody are
subsequently invalidated in a country, then the royalty shall be reduced by
fifty percent (50%) for the duration of the Royalty Term on a country-by-country
basis. For the avoidance of doubt, in no event shall the royalty rate under
Section 4.5 be reduced by more than fifty percent (50%) in any period.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 9 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.7 Subsequent Antibody Option.

(a) Enumeral hereby grants to Pieris an exclusive option, for a period ending on
May 31, 2017, to license one or both Subsequent Antibodies in order to develop
and commercialize one or more additional Products within the Field (“Subsequent
Antibody Option(s)”).

(b) To the extent that additional Know-How related to a selected Subsequent
Antibody is generated through May 31, 2017, then Enumeral shall provide Pieris
with such Know-How upon Pieris’ request prior to and through the Option Exercise
Date. For avoidance of doubt, his includes full sequence information for any
humanized or chimeric versions of any Subsequent Antibody.

(c) If Pieris wishes to exercise one or two Subsequent Antibody Options, Pieris
shall provide written notice to Enumeral of its election to exercise the option
during the period commencing on the Effective Date and ending on May 31, 2017
(the “Option Period”). Exercise of a Subsequent Antibody Option shall be by
delivering to Enumeral written notice of Pieris’s election specifying the
Subsequent Antibody(ies), accompanied by the applicable payment amount(s)
specified below. The date on which such written notice and related payment for a
Subsequent Antibody is received by Enumeral is referred to as an “Option
Exercise Date.” For the avoidance of doubt, Pieris may exercise the Subsequent
Antibody Options separately and on different dates during the Option Period. If
Pieris exercises the Subsequent Antibody Option for one Subsequent Antibody,
Pieris shall pay Enumeral [***]. If Pieris exercises the Subsequent Antibody
Option for the other Subsequent Antibody, Pieris shall pay Enumeral [***]. In
the event that Pieris exercises the Subsequent Antibody Options for both [***]
and [***], Pieris shall pay Enumeral an aggregate amount of [***].

(d) Within [***] days of such payment(s) according to Section 4.7(c), Enumeral
shall provide to Pieris, to the extent not already in Pieris’ possession,
Know-How Enumeral owns or controls for any Subsequent Antibody useful or
necessary for Pieris to develop and commercialize Products under this Agreement.
Such Know-How explicitly includes sequence information for any Subsequent
Antibody. For avoidance of doubt, this further includes all sequence information
for any humanized or chimeric version of any Subsequent Antibody that may be
generated in the ordinary course of business through the applicable Option
Exercise Date.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 10 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(e) Should Pieris exercise the Subsequent Antibody Option(s), the license(s) to
the Subsequent Antibod(ies) shall be effective as of the applicable Option
Exercise Date.

(f) In the event that Pieris exercises the Subsequent Antibody Option(s), this
Agreement shall apply to the Subsequent Antibody(ies) mutatis mutandis as if the
Subsequent Antibody(ies) were a new First Antibody, meaning all terms shall
apply to it or them in addition to the application of the terms to the First
Antibody.

(g) For the avoidance of doubt, Pieris is under no obligation to exercise one or
both Subsequent Antibody Option(s) or make the payment described in this
Section 4.7. If Pieris does not exercise the Subsequent Antibody Option(s), this
Agreement shall continue to be effective.

4.8 Development and Commercialization. Pieris shall be solely responsible for
development and commercialization of all Products under this Agreement, and
shall have no obligation to consult with Enumeral regarding such development or
commercialization activities.

5. Reports; Payments; Records.

5.1 Reports and Payments.

(a) Reports. Within [***] days after the conclusion of each Calendar Quarter
commencing with the first Calendar Quarter in which Net Sales are generated,
Pieris shall deliver to Enumeral a report containing the following information
(in each instance, on a Product-by-Product basis):

(i) the amount of Products sold, leased or otherwise transferred or performed by
Pieris, its Affiliates and Sublicensees for the applicable Calendar Quarter;

(ii) the gross amount billed or invoiced for Products sold, leased or otherwise
transferred or performed by Pieris, its Affiliates and Sublicensees during the
applicable Calendar Quarter;

(iii) a calculation of Net Sales for the applicable Calendar Quarter;

(iv) the total amount payable to Enumeral in U.S. Dollars on Net Sales for the
applicable Calendar Quarter, together with the exchange rates used for
conversion.

Each such quarterly report shall be certified on behalf of Pieris by its chief
financial officer as true, correct and complete in all material respects. If no
amounts are due to Enumeral for a particular Calendar Quarter, the report shall
so state. To the extent that any of the information described in this
Section 5.1(a) is not received from a Sublicensee, Pieris shall not be required
to provide such information to Enumeral but shall take actions to obtain such
information.

(b) Payment. Within the later of (i) [***] days after the end of each Calendar
Quarter and (ii) [***] days after the end of each Quarter with respect to any
payment from any Sublicensee, Pieris shall pay Enumeral all amounts due with
respect to Net Sales for the applicable Calendar Quarter.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 11 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5.2. Payment Currency. All payments due under this Agreement will be paid in
U.S. Dollars. Conversion of foreign currency to U.S. Dollars will be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the applicable Calendar Quarter. Such
payments will be without deduction of exchange, collection or other charges.

5.3. Records. Pieris shall maintain, and shall, if applicable, cause its
Affiliates to maintain, complete and accurate records of Products that are sold,
leased or transferred under this Agreement, any amounts payable to Enumeral in
relation to such Products, which records shall contain sufficient information to
permit Enumeral to confirm the accuracy of any reports or notifications
delivered to Enumeral under Section 5.1. Pieris and its Affiliates, as
applicable, shall retain such records relating to a given Calendar Quarter for
at least [***] years after the conclusion of that Calendar Quarter, during which
time Enumeral will have the right, at its expense, to cause an independent,
certified public accountant to inspect such records of Pieris during normal
business hours for the purposes of verifying the accuracy of any reports and
payments delivered under this Agreement and Pieris’ compliance with the terms
hereof. Such accountant or other auditor, as applicable, shall not disclose to
Enumeral any information other than information relating to the accuracy of
reports and payments delivered under this Agreement. The Parties shall reconcile
any underpayment or overpayment within [***] days after the accountant delivers
the results of the audit. If any audit performed under this Section 5.3 reveals
an underpayment in excess of [***] in any calendar year, Pieris shall reimburse
Enumeral for all amounts incurred in connection with such audit. For avoidance
of doubt, Enumeral shall not have the right to audit or inspect Sublicensee(s)
directly but may audit or inspect any applicable materials received from
Sublicensee and in the possession of Pieris. Pieris, however, shall audit
Sublicensees and require royalty and milestone reports in connection with any
Sublicense. Enumeral may exercise its rights under this Section 5.3 only once
every 12-month period and only with reasonable prior notice.

5.4. Late Payments. Any payments by Pieris that are not paid on or before the
date such payments are due under this Agreement will bear interest at [***] per
month. Interest will accrue beginning on the first day following the due date
for payment and will be compounded quarterly. Payment of such interest by Pieris
shall not limit, in any way, Enumeral’s right to exercise any other remedies
Enumeral may have as a consequence of the lateness of any payment.

5.5. Payment Method. Each payment due to Enumeral under this Agreement shall be
paid by check or wire transfer of funds to Enumeral’s account in accordance with
written instructions provided by Enumeral. If made by wire transfer, such
payments shall be marked so as to refer to this Agreement.

5.6. Withholding and Similar Taxes. Enumeral will be responsible for and will
pay all applicable taxes on all payments received from Pieris in connection with
this Agreement. If Pieris is required to withhold any amounts payable hereunder
to Enumeral due to the applicable laws of any country, such amount will be
deducted from the payment to be made by Pieris and remitted to the appropriate
taxing authority for the benefit of Enumeral. Pieris will withhold only such
amounts as are required to be withheld by applicable law in the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 12 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

country from which payment is being made. Pieris shall submit to Enumeral
originals of the remittance voucher and the official receipt evidencing the
payment of the corresponding taxes with the applicable royalty report. Pieris
will cooperate with Enumeral to provide such information and records as Enumeral
may require in connection with any application by Enumeral to the tax
authorities in any country, including attempt to obtain an exemption or a credit
for any withholding tax paid in any country.

6. Intellectual Property.

6.1 Product Intellectual Property. Pieris shall have the right to file patent
applications on inventions developed by, at the direction of, or under the
sponsorship of Pieris (including but not limited to inventions conceived by
Pieris employees, contractors, consultants, and/or Sublicenses) related to any
Product, materials, processes or other intellectual property generated under
this Agreement including any methods of manufacture, methods of use, or
formulations thereof (“Developed IP”). Developed IP includes but is not limited
to intellectual property directed to the sequence for any Product, Modifications
of the First Antibody and any Subsequent Antibody elected under Section 4.7, and
formulations, methods of use, and methods of manufacture thereof. In the event
of termination of this Agreement, Pieris shall continue to own such intellectual
property.

7. Liability and Indemnification.

7.1 Indemnity by Enumeral. Enumeral shall indemnify, defend and hold harmless
Pieris, its Affiliates, their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Pieris Indemnitees”) from and against all liabilities, damages, losses and
expenses (including reasonable attorneys’ fees and expenses of litigation)
(collectively, “Losses”) (i) incurred by or imposed upon the Pieris Indemnitees,
or any of them, as a result of any claim by the Massachusetts Institute of
Technology (“MIT”), Whitehead Institute for Biomedical Research, the General
Hospital Corporation (d/b/a Massachusetts General Hospital), the President and
Fellows of Harvard College, and Howard Hughes Medical Institute (collectively
the “MIT Agreement Parties”) in connection with any agreement between the MIT
Agreement Parties and Enumeral, or (ii) incurred by or imposed upon any Pieris
Indemnitees, as a direct result of claims, suits, actions, demands by, or
judgments in favor of, Third Parties arising out of or resulting from a breach
of the representations and warranties hereunder (collectively, the “Pieris
Indemnity Claims”).

7.2 Indemnity by Pieris. Pieris shall indemnify, defend and hold harmless
Enumeral, its Affiliates, their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Enumeral Indemnitees”) against any Losses incurred by or imposed upon any
Enumeral Indemnitees, as a direct result of claims, suits, actions, demands by,
or judgments in favor of, Third Parties arising out of or resulting from (i) the
development, commercialization, manufacture or use of any Product either before
or after the receipt of any Marketing Authorization or (ii) any breach of the
representations and warranties hereunder (collectively, the “Enumeral Indemnity
Claims”).

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 13 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.3 Conditions for Indemnification. A Person seeking recovery under this
Section 7 (the “Indemnified Party”) in respect of a Claim shall give prompt
notice of such Claim to the Party from whom indemnification is sought (the
“Indemnifying Party”); and provided that the Indemnifying Party is not
contesting its obligation under this Section 7, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such Claim; and further provided, that the Indemnifying Party shall (a) act
reasonably and in good faith with respect to all matters relating to the
settlement or disposition of such Claim as the settlement or disposition relates
to such Indemnified Party and (b) not settle or otherwise resolve such claim
without the prior written consent of such Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed). Each Indemnified Party
shall cooperate with the Indemnifying Party in its defense of any such Claim in
all reasonable respects and shall have the right to be present in person or
through counsel at all legal proceedings with respect to such Claim. If the
Indemnifying Party does not assume and conduct the defense of the Claim as
provided above, (a) the Indemnified Party may defend against, consent to the
entry of any judgment, or enter into any settlement with respect to such Claim
in any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, the
Indemnifying Party in connection therewith), and (b) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Section 7.

7.4 Insurance. Each Party shall procure and maintain insurance, including, as
applicable to Pieris and any of its Affiliates, product liability insurance, or
shall self-insure, in each case in a manner adequate to cover its obligations
under this Agreement and consistent with normal business practices of prudent
companies similarly situated at all times during the Term and for a period of
five (5) years thereafter. Each Party shall procure insurance or self-insure at
its own expense. It is understood that such insurance shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Section 7. Each Party shall provide the other Party with
written evidence of such insurance or self-insurance upon request. Each Party
shall provide the other Party with prompt written notice prior to the
cancellation, non-renewal or material change in such insurance.

8. Confidentiality.

8.1 Treatment of Confidential Information. With respect to Confidential
Information of Discloser, Recipient agrees to: (a) use such Confidential
Information solely as contemplated by this Agreement (including by Pieris for
the development and commercialization of one or more Products) and for no other
purpose; (b) hold such Confidential Information in confidence and not to
disclose such Confidential Information to others, except to its employees,
consultants and representatives who require Confidential Information in order to
carry out the Purpose and who are subject to binding obligations of
confidentiality and restricted use at least as protective as those of this
Agreement; (c) protect the confidentiality of such Confidential Information
using at least the same level of efforts and measures used to protect its own
valuable confidential information, and at least commercially reasonable

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 14 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

efforts and measures; and (d) notify Discloser as promptly as practicable of any
unauthorized use or disclosure of such Confidential Information of which
Recipient becomes aware.

8.2 Exceptions to Confidential Treatment. The obligations of Section 8.1 shall
not apply to any Confidential Information that: (a) Recipient knew before
learning it under this Agreement, as demonstrated by written records predating
the date it was learned under this Agreement; (b) is now, or becomes in the
future, publicly available except by an act or omission of Recipient; (c) a
Third Party discloses to Recipient without any restriction on disclosure or
breach of confidentiality obligations to which such Third Party is subject; or
(d) Recipient independently develops without use of or reference to Confidential
Information, as demonstrated by Recipient’s written records contemporaneous with
such development.

8.3 Required Disclosures. Notwithstanding Section 8.1, Recipient may disclose
Discloser’s Confidential Information to the extent and to the persons or
entities required under applicable governmental law, rule, regulation or order
provided that Recipient (a) first gives prompt written notice of such disclosure
requirement to Discloser so as to enable Discloser to seek any limitations on or
exemptions from such disclosure requirement and (b) reasonably cooperates at
Discloser’s request in any such efforts by Discloser.

8.4 Ownership of Confidential Information. Subject to Section 8.6, Discloser
retains all right, title and interest in and to its Confidential Information.

8.5 Publicity. Under the terms and conditions of the Original Agreement, the
parties have filed Form 8-K statements and Enumeral has issued a press release.
The Parties shall agree on the content of each Party’s respective Form 8-K
statements and an Enumeral Press Release in connection with this Agreement prior
to the filing or disclosure of such statements and press release. No disclosure
of the existence, or the terms, of this Agreement or the Original Agreement may
be made by either Party, and no Party shall use the name, trademark, trade name
or logo of the other Party or its employees in any publicity, promotion, news
release or disclosure relating to this Agreement or the Original Agreement or
their subject matter, without the prior express written permission of the other
Party, except as otherwise set forth herein and/or to the extent as may be
required by law or regulation (including, but not limited to, federal and state
securities laws), for which prior written permission is not required. With
respect to any filing of this Agreement with the U.S. Securities and Exchange
Commission, each Party will provide the other Party with reasonable advance
notice and a copy of the portion of such proposed filing to which the Agreement
directly relates. Each Party may provide comments and/or requests regarding any
proposed confidential treatment of the Agreement or the terms and conditions of
the Agreement, as the case may be, and the other Party will consider any
reasonable comments and requests made with respect to such filing, provided that
such comments and requests are consistent with applicable law and regulation.
The Parties will agree to propose redaction of the same information on any
confidential treatment application for this Agreement and the Original
Agreement. Notwithstanding this Section 8.5, each Party shall be permitted to
issue, at a later date, public filings, presentations and press releases
regarding this Agreement or the Original Agreement that contain information from
the Parties’ Form 8-K

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 15 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

statements attached as Exhibit D to the Original Agreement, the Enumeral press
release attached as Exhibit E to the Original Agreement, and the Form 8-K
statements and Enumeral press release agreed to by the Parties in connection
with this Agreement.

8.6 Ownership of Information and Data. All information generated by Pieris using
Enumeral Confidential Information that is related to the Product shall be the
sole property of Pieris and Pieris shall have the unlimited right to use and
disclose such information. All information related to the Product, whether
generated using Enumeral Confidential Information or otherwise, shall be the
sole property of Pieris. Pieris shall have no obligation to disclose the
information described in this Section 8.6 to Enumeral.

8.7 Third Party Disclosure. Notwithstanding anything in this Section 8, either
Party may share the existence and terms of this Agreement, the Original
Agreement, and Enumeral Confidential Information related to the First Antibody
and, if applicable, Subsequent Antibody with Third Parties under an obligation
of confidentiality at least as restrictive as those of this Agreement and the
CDA (as defined below) without the prior consent of the other Party. This
includes the right to provide such information to potential investors in order
to facilitate investment financing in connection with the development of one or
more Products by Pieris. In all events, each Party remains subject to its
obligations set forth herein and in the CDA.

8.8 Prior Agreements. The parties have previously entered into a Mutual
Confidential Disclosure Agreement, dated October 9, 2015 (the “CDA”), a Material
Transfer and Non-Disclosure Agreement, dated January 27, 2016 (the “MTA”), and
the Original Agreement. Confidential Information under this Agreement includes
all non-public information disclosed in connection with the CDA, the MTA, or the
Original Agreement. To the extent that there are any inconsistencies, this
Agreement supersedes the CDA, and the MTA. Further, this Agreement replaces and
supersedes the Original Agreement.

9. Term and Termination.

9.1 Term. The Term of this Agreement shall be from the Effective Date and, in
the absence of early termination as provided for below, shall expire upon the
expiration of the last to expire patent in the Enumeral IP.

9.2 Termination by Pieris. Pieris may terminate this Agreement at any time upon
thirty (30) days’ notice.

9.3 Termination by Enumeral. Enumeral may terminate this Agreement if Pieris
breaches any of its material obligations under this Agreement and fails to cure
such breach within sixty (60) days (or thirty (30) days with respect to a breach
of payment obligations by Pieris) following its receipt of written notice
thereof from Enumeral if such breach is curable within the aforesaid period;
provided, however, that, without limiting the application of Section 12.3 to
this Agreement, if there is a dispute between the Parties in connection with
such termination under this Section 9.3 shall be subject to the dispute
resolution procedures of Section 12.3.

9.4 Termination for Insolvency. A Party shall have the right to terminate this
Agreement in its entirety upon immediate written notice if the other Party (i)
applies for or consents to the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 16 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all of a substantial part of its property, (ii)
makes a general assignment for the benefit of its creditors, (iii) commences a
voluntary case under the Bankruptcy Code (as defined below) of any country, (iv)
fails to controvert in a timely and appropriate manner, or acquiesce in writing
to, any petition filed against it in any involuntary case under the Bankruptcy
Code of any country, (v) takes a corporate action for the purpose of effecting
any of the foregoing, or (vi) has an order for relief against it entered in an
involuntary case under the Bankruptcy Code of any country and, in any of (i)
through (v) above, the application, assignment, commencement, filing, or
corporate action continues unstayed for, and/or is not otherwise discharged or
withdrawn on or before, a period of sixty (60) days.

9.5 Effect of Termination. In the event of a termination of this Agreement,
Pieris may retain and shall not be required to provide Enumeral with information
or materials related to any Products created or developed in connection with
this Agreement, including the material described in Section 8.6.

9.6 Survival. The following Sections shall survive termination or expiration of
this Agreement:1, 4 (to the extent any payments are or will be earned as of or
after termination), 5 (to the extent any payments are or will be earned as of or
after termination), 6.1, 7, 8, 9, 10, 12.2, 12.3, 12.4, 12.5, 12.6, 12.7 and
12.9.

10. Representations and Warranties.

10.1 No Notice of Infringement. Enumeral warrants and represents that it has not
received a cease and desist letter or otherwise been informed by a Third Party
that it may be infringing intellectual property related to the First Antibody or
Subsequent Antibody or that would otherwise adversely impair Pieris’ ability to
develop and commercialize Products under this Agreement.

10.2 No Conflicting Obligation. Enumeral warrants and represents that it has the
ability to enter into this Agreement and that no agreement with any Third Party,
including MIT, conflicts with this Agreement.

10.3 Mutual Representations and Warranties. Pieris and Enumeral each represents
and warrants to the other, as of the Effective Date (except as otherwise noted),
as follows:

(a) Organization. It is a corporation or company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement.

(b) Authorization. The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or company action and will not violate (a)
such Party’s certificate of incorporation or bylaws (or equivalent
organizational documents), (b) any agreement, instrument or contractual
obligation to which such Party is bound in any material respect, (c) any
requirement of any applicable laws, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 17 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

(c) Binding Agreement. This Agreement is a legal, valid and binding obligation
of such Party, enforceable against it in accordance with its terms and
conditions.

(d) No Inconsistent Obligation. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any respect
with the terms of this Agreement or that would impede the diligent and complete
fulfillment of its obligations hereunder.

(e) Compliance with Law. During the Term, it will comply, and will ensure that
its Affiliates comply, with all local, state, federal and international laws and
regulations in all material respects in connection with its obligations
hereunder, including, with respect to Pieris, those laws and regulations
relating to the development, manufacture, use, sale and importation of Products.

11. Patent Prosecution and Enforcement

11.1 Prosecution. It is the intent of the Parties to pursue Patent Rights within
the Enumeral IP collaboratively to provide patent protection for the
Products. In each country where patent protection is sought, Enumeral shall make
a good faith effort to obtain claims adequate to provide patent protection for
the First Antibody and any Subsequent Antibody moiety of the Products. Enumeral
shall provide copies of all patent applications, office actions and draft
responses, proposed claims, and other substantive filings to Pieris with
sufficient time for Pieris to review and provide comments to Enumeral related to
the First Antibody and any Subsequent Antibody licensed hereunder in the Field
but only as it relates to a Product. Enumeral shall give good faith
consideration to Pieris’ comments and proposed claim amendments or additions.

11.2 Prosecution Costs. Enumeral shall be responsible for all costs associated
with the filing, prosecution and maintenance of the Patent Rights within the
Enumeral IP.

11.3 Third Party Infringement.

(a) General.

(i) Notice. During the Term, each Party shall promptly report in writing to the
other Party any known or suspected infringement of any Enumeral IP, or any
unauthorized use or misappropriation of any Enumeral Know-How (each, an
“Infringement”), of which such Party becomes aware, and shall provide the other
Party with all available evidence supporting such knowledge or suspicion.

(ii) Right to Enforce. Enumeral shall have the right, but not the obligation, to
address such known or suspected infringement or misappropriation of the Enumeral
IP licensed hereunder by taking reasonable enforcement action, including warning
letters, legal proceedings, and settlement, provided that Enumeral shall take no
steps to address such known or suspected infringement or misappropriation of the
Enumeral IP licensed hereunder to the extent that the infringement or
misappropriation relates to a Product in any way, including in the

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 18 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

event of a biosimilar or follow-on-biologic product or any drug or composition
that includes an Anticalin, without the prior written consent of Pieris.
Enumeral shall keep Pieris fully informed about such enforcement action, and
Pieris shall provide all reasonable cooperation to Enumeral. Pieris agrees to
join any action as a party to the extent necessary in any litigation. Enumeral
shall not take any position with respect to, or compromise or settle, any such
Infringement in a way that is reasonably likely to directly and adversely affect
the scope, validity or enforceability of any Enumeral IP, without the prior
written consent of Pieris, which consent shall not be unreasonably withheld. If
Enumeral does not intend to undertake enforcement action in response to an
Infringement of Enumeral IP, or ceases to diligently pursue an enforcement
action with respect to an Infringement, it shall promptly inform Pieris. All
costs, including attorneys’ fees, relating to enforcement action under this
Section 11.3(a)(ii) shall be borne solely by Enumeral.

(iii) Cooperation. Pieris shall have the right to participate in and to be
represented by counsel of its choice, in an enforcement action that involves
Enumeral IP and relates to a Product under Section 11.3(a)(ii). Enumeral agrees
to keep Pieris informed concerning any such enforcement action, to consult with
Pieris concerning litigation strategy, and to give good faith consideration to
Pieris’s comments and requests concerning such action. In all such enforcement
actions, the Parties shall cooperate with and assist each other in all
reasonable respects.

(b) Allocation of Proceeds. In any enforcement action that involves Enumeral IP
and relates to a Product under Section 11.3(a)(ii), the proceeds (whether in the
form of damages or payout from a settlement) first shall be allocated toward
reimbursement of costs and expenses incurred by Enumeral pursuant to
Section 11.3(a)(i), and then toward reimbursement of costs and expenses incurred
by Pieris. Thereafter, Enumeral shall be entitled [***] and Pieris shall be
entitled to [***] of the remaining proceeds.

11.4 Defense of Third Party Claims. If the manufacture, use, offer for sale,
sale or import of any Product becomes the subject of a third party claim or
assertion of misappropriation of Know-How or infringement of third party Patent
Rights, the Party first having notice of the claim or assertion shall notify the
other Party promptly, and the Parties shall confer to consider an appropriate
course of action. Pieris shall have the right to defend itself in any lawsuit
that names it as a defendant, at Pieris’ expense and with Pieris controlling
selection of counsel. To the extent that Enumeral is named as a co-defendant,
Enumeral shall have the right to participate with counsel of its choice, at
Enumeral’s expense. Neither Party shall enter into any settlement of any claim
described in this Section 11.4 that affects the other Party’s rights or
interests, without such other Party’s written consent, which consent shall not
be unreasonably withheld or delayed. In any event, the Parties shall reasonably
assist one another and cooperate in such litigation.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 19 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

12. Miscellaneous.

12.1 Bankruptcy. All licenses (and to the extent applicable rights) granted
under or pursuant to this Agreement by Enumeral to Pieris are, and shall be
deemed to be, for purposes of Section 365(n) of Title 11, United States Code
(the “Bankruptcy Code”) licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code. The Parties agree that Pieris, as a
licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.

12.2 Limitation on Damages. Other than the representations and warranties set
forth herein, Pieris and Enumeral disclaim all other warranties, whether express
or implied, with respect to each of their obligations hereunder, including
whether one or more Products can be successfully developed or marketed. In no
event shall either Pieris or Enumeral be liable for special, indirect,
incidental or consequential damages arising out of this Agreement based on
contract, tort or any other legal theory.

12.3 Dispute Resolution. In the event of any controversy, claim or counterclaim
arising out of or in relation to this Agreement, the Parties will first attempt
to resolve such controversy or claim through good-faith negotiation between
Pieris’ CEO and Enumeral’s CEO, for a period of not less than thirty (30) days
following written notification of such controversy or claim to the other Party.
If such controversy or claim cannot be resolved by means of such negotiations
during such period, then it will be finally settled under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with such rules. The place of arbitration will be New
York, the language to be used in the arbitration proceedings will be English.
Notwithstanding the foregoing, nothing shall prevent either Party from seeking
injunctive or other similar equitable relief in in the venue permitted by
Section 12.4.

12.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without reference to its conflict of laws
principles. Subject to Section 12.3, the Parties consent to the exclusive
jurisdiction of the state and federal courts of New York in the event that there
is a dispute related to this Agreement.

12.5 Assignment. This Agreement may not be assigned or transferred by either
Party without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party shall have the right to assign this Agreement to its
Affiliates or to a Third Party in connection with: (i) an acquisition (of or
by), a consolidation with, or merger into, any other corporation or other entity
or person; (ii) any corporate reorganization wherein there is a change of
control; or (iii) the sale of its assets to which this Agreement relates;
provided, however, that in any such transaction the assignee expressly obligates
itself in a written instrument delivered to the non-assigning Party to this
Agreement, on or before the date of closing of such transaction, to fully
perform all of the obligations of the assigning Party under this Agreement. This
right of assignment shall likewise be available to the assignee in the same
manner as it is to the assigning Party, and subsequent assignees in like manner,
provided that in each instance of assignment, the assignee provides the writing
specified above to the non-assigning Party to this Agreement prior to the date
of closing of such transaction.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 20 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

12.6 Entire Understanding. This Agreement contains the entire understanding
between the Parties hereto with respect to the within subject matter and
supersedes any and all prior agreements, understandings and arrangements,
whether written or oral.

12.7 Unenforceable Provisions and Severability. If any of the provisions of this
Agreement are held to be void or unenforceable, then such void or unenforceable
provisions shall be replaced by valid and enforceable provisions that will
achieve as far as possible the economic business intentions of the Parties.
However, the remainder of this Agreement will remain in full force and effect,
provided that the material interests of the Parties are not affected, i.e. the
Parties would presumably have concluded this Agreement without the unenforceable
provisions.

12.8 Waiver and Amendment. This Agreement may be amended, modified, superseded
or canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. The delay or failure of either Party at any
time or times to require performance or to exercise any right arising out of any
provisions shall in no manner affect the rights at a later time to enforce the
same. Any waiver by a party of a particular provision or right shall be in
writing, shall be as to a particular matter and, if applicable, for a particular
period of time and shall be signed by such party. No single or partial exercise
of any right, power or privilege will preclude any other or further exercise of
such right, power or privilege or the exercise of any other right, power or
privilege. No waiver by either Party of any condition or of the breach of any
term contained in this Agreement, whether by conduct, or otherwise, in any one
or more instances, shall be deemed to be, or considered as, a further or
continuing waiver of any such condition or of the breach of such term or any
other term of this Agreement. Except as expressly set forth in this Agreement,
all rights and remedies available to a party, whether under this Agreement or
afforded by applicable laws or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such party.

12.9 Non-Use of Names. Pieris shall not use the name of “Massachusetts Institute
of Technology,” “Lincoln Laboratory”, the “Whitehead Institute for Biomedical
Research”, “Harvard University”, “Massachusetts General Hospital” or any
variation, adaptation, or abbreviation thereof, or of any of its trustees,
directors, officers, faculty, students, employees, or agents, or any trademark
owned by MIT, the Whitehead Institute for Biomedical Research, Harvard
University, and Massachusetts General Hospital, in any advertising, promotional
or sales material or other public announcement or disclosure, including any
document employed to obtain funds or financing related to this Agreement.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 21 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Pieris Pharmaceuticals Inc.     Enumeral Biomedical Holdings Inc. By:  

/s/ Stephen S. Yoder

    By:  

/s/ John J. Rydzewski

Name:   Stephen Yoder     Name:   John J. Rydzewski Title:   President and CEO  
  Title:   Executive Chairman Date:   June 6, 2016     Date:   June 6, 2016
Pieris Pharmaceuticals GmbH       By:  

/s/ Stephen S. Yoder

      Name:   Stephen Yoder       Title:   President and CEO       Date:  
June 6, 2016      

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 22 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit A

Patent Rights as of the Effective Date

The subject matter that pertains to the First Antibody and the Subsequent
Antibodies (but not subject matter that would apply to a different antibody) in
the following patent applications:

 

Patent Application No.

    

Filing Date

[***]               

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 23 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit B

First Antibody Description

[***, 1 page]

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 24 of 25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Exhibit C

Subsequent Antibody Descriptions

Enumeral antibodies against [***] and [***], including humanized or chimeric
sequences and other Know-How generated through the Option Exercise Date, to be
described with specificity, in the event that one or both Subsequent Antibody
Options are exercised.

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment

pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Page 25 of 25